DISMISS and Opinion Filed December 20, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00950-CV

                           TRACY NIXON, Appellant
                                    V.
                          STATE OF TEXAS, Appellee

               On Appeal from the 162nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-00-14691

                        MEMORANDUM OPINION
                Before Justices Pedersen, III, Goldstein, and Smith
                             Opinion by Justice Smith
      The Court questioned its jurisdiction over this appeal after reviewing

appellant’s notice of appeal. Appellant has been declared a vexatious litigant and is

subject to a prefiling order. See TEX. CIV. PRAC. & REM. CODE ANN. § 11.102(a).

Appellant appeals from the September 28, 2021 order of the local administrative

judge that informs appellant that he does not need permission to defend against

claims asserted against him in a pending lawsuit and also notes that he has not sought

permission to assert counterclaims or cross-claims in the litigation.

      There is no statutory authority permitting the appeal of an order informing a

vexatious litigant that he does not need permission to defend against claims asserted
against him in a lawsuit. See id. § 11.102(f) (decision denying vexatious litigant

permission to file litigation is not grounds for an appeal, except litigant may apply

for a writ of mandamus within thirty days of decision).

      Although appellant filed a letter brief, nothing therein demonstrates this Court

has appellate jurisdiction to review the complained of order. Accordingly, we

dismiss the appeal. See TEX. R. APP. P. 42.3(a).




                                           /Craig Smith/
                                           CRAIG SMITH
                                           JUSTICE

210950F.P05




                                        –2–
                               S
                         Court of Appeals
                  Fifth District of Texas at Dallas
                              JUDGMENT

TRACY NIXON, Appellant                     On Appeal from the 162nd Judicial
                                           District Court, Dallas County, Texas
No. 05-21-00950-CV       V.                Trial Court Cause No. DF-00-14691.
                                           Opinion delivered by Justice Smith.
THE STATE OF TEXAS, Appellee               Justices Pedersen, III and Goldstein
                                           participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.




Judgment entered December 20, 2021




                                     –3–